Citation Nr: 0011811	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-10 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
bilateral ankle disorder.

2.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a respiratory 
disorder as the result of tobacco use in service and/or 
nicotine dependence acquired in service.

4.  Entitlement to an increased evaluation for arthritis of 
the lumbar spine, with mild disc bulges, currently evaluated 
as 40 percent disabling.

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) for the period prior to July 23, 1998.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1965 to April 1971 and in the United States 
Navy from September 1976 to September 1978 and from October 
1979 to December 1986.

This appeal to the Board of Veterans Appeals (Board) arises 
from a rating decision in June 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.

The Board notes that a rating decision in February 1988 
denied entitlement to service connection for a bilateral 
ankle disorder; the veteran was duly notified of the 
decision; he did not file a timely appeal of that 
determination, which became final.  In December 1997, the 
veteran attempted to reopen the claim; the RO found that new 
and material evidence had not been submitted, and the current 
appeal on that issue ensued.

The issue of entitlement to TDIU for the period prior to 
July 23, 1998, will be addressed in the Remand portion of 
this decision.


FINDINGS OF FACT

1.  A rating decision in February 1988 denied entitlement to 
service connection for a bilateral ankle disorder.

2.  Evidence submitted since February 1988 concerning the 
veteran's ankles is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  There is no medical diagnosis of PTSD.

4.  There is no medical diagnosis of a respiratory disorder, 
and there has been no medical finding that the veteran 
acquired nicotine dependence in service.

5.  Arthritis of the lumbar spine, with mild disc bulges, is 
primarily manifested by chronic low back pain, without 
symptoms compatible with sciatic neuropathy.


CONCLUSIONS OF LAW

1.  A rating decision in February 1988, denying entitlement 
to service connection for a bilateral ankle disorder, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 
(1999).

2.  Evidence received since February 1988 is not new and 
material, and the veteran's claim for service connection for 
a bilateral ankle disorder is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  A claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  A claim of entitlement to service connection for a 
respiratory disorder as a result of tobacco use in service 
and/or nicotine dependence acquired in service is not well 
grounded.  38 U.S.C.A. § 5107(a).

5.  The criteria for an evaluation in excess of 40 percent 
for arthritis of the lumbar spine, with mild disc bulges, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5292, 5293, 
5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Attempt to Reopen Claim for Service Connection for 
Bilateral Ankle Disorder

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 (19999); 
Winters v. West, 12 Vet. App. 203, 206-7 (199); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Second, if new and material 
evidence has been presented, then, immediately upon reopening 
the veteran's claim, VA must determine whether the claim is 
well grounded under 38 U.S.C.A. § 5107(a).  In making that 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-6 (1995).  Third, if the claim is 
found to be well grounded, then the merits of the claim may 
be evaluated, after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(a) has been met.

In the instant case, the evidence concerning the veteran's 
ankles at the time of the rating decision in February 1988, 
which denied entitlement to service connection for a 
bilateral ankle disorder, consisted of:  Service medical 
records; the veteran's statements; and reports of VA 
examinations in May 1987 and December 1987.

The service medical records revealed that, in December 1968, 
the veteran was seen at an Army hospital with a history of 
sprained ankles in a motor vehicle accident.  X-rays at a 
civilian hospital had been negative.   On examination, 
minimal swelling and tenderness over the dorsum was noted.  
The impression was strain.  At a periodic examination in 
February 1970, the veteran's lower extremities were evaluated 
as normal.  Years later, at an examination for separation in 
December 1984, his lower extremities were evaluated as 
normal.

In a statement dated in April 1987, the veteran said that, in 
the accident of December 1968, he twisted his ankles under 
the back seat of the car.

At a VA examination in May 1987, range of motion of the 
ankles was normal.  The veteran walked without difficulty, 
and he did not limp; he could heel and toe walk without 
difficulty.  At a VA examination in December 1987, the 
veteran had no complaints referable to his ankles; his ankles 
were clinically normal.  Diagnoses included normal ankles.

The veteran has not submitted any additional evidence tending 
to show that he currently has a disability of either ankle.  
At a VA examination of the musculoskeletal system in February 
1999, there were no clinical findings concerning the ankles.  
The Board concludes that the veteran has not submitted any 
new evidence on the issue of entitlement to service 
connection for a bilateral ankle disorder.  He has, 
therefore, not submitted new and material evidence which 
would warrant reopening his claim for service connection for 
a bilateral ankle disorder.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).

II  Service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (1999).

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence to the effect that the claim is "plausible" or 
"possible" is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  A claimant cannot meet this burden simply by 
presenting lay testimony, because laypersons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).

The veteran's claim for service connection for PTSD is not 
well grounded, because the evidence of record does not 
contain a diagnosis of PTSD.  At a VA psychiatric examination 
in February 1999, the Axis I diagnosis was mood disorder 
secondary to general medical condition (hyper- and 
hypothyroidism).  PTSD was not diagnosed.  The claim must 
therefore be denied as not well grounded.  
38 U.S.C.A. § 5107(a).

III.  Service Connection for a Respiratory Disorder

VA's General Counsel has held that:  A determination as to 
whether nicotine dependence, per se, may be considered a 
disease or injury for disability compensation purposes is an 
adjudicative matter to be resolved by adjudicative personnel, 
based on accepted medical principles relating to the 
condition; and direct service connection of disability may be 
established if the evidence establishes that injury or 
disease resulted from tobacco use during active service.  
VAOPGCPREC2-93, 58 Fed. Reg. 42756 (1993).

VA's General Counsel has also held that a determination as to 
whether service connection for a disability attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, and therefore, is 
secondarily service connected pursuant to 
38 C.F.R. § 3.310(a), depends on whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of 
disability resulting from the use of tobacco products by the 
veteran.  If each of these questions is answered in the 
affirmative, service connection should be established on a 
secondary basis.  These are questions that must be answered 
by adjudication personnel applying established medical 
principles to the facts of particular claims.  VAOPGCPREC 19-
97, 62 Fed. Reg. 37954 (1997).

Public Law No. 105-206 prohibits service connection of a 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during service, but applies only to claims filed 
after June 9, 1998, and thus, does not apply to the instant 
appeal.

In a statement received in February 1998, the veteran said:  
He started smoking at age 16 years; he joined the Army when 
he was 17; he was still smoking 3 or 4 years later, after he 
left the Army; and he smoked about 1 1/2 packs per day.

At a VA examination in September 1998, the veteran's lungs 
were clear to auscultation and percussion, with no rales or 
wheeze appreciated.  A chest X-ray showed no focal air space 
disease; lung volumes were relatively low.

The veteran's claim for service connection for a respiratory 
disorder is not well grounded, because there is no medical 
diagnosis of a respiratory disorder or nicotine dependence 
and, in addition, there is no medical evidence relating any 
current respiratory disorder to tobacco use during active 
service or to nicotine dependence acquired in service.  The 
claim must, therefore, be denied as not well grounded.  
38 U.S.C.A. § 5107(a).

IV.  Increased Rating for Arthritis of Lumbar Spine

When a veteran alleges that a service-connected disability 
has increased in severity, a claim for an increased 
disability evaluation is well grounded, Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992), and therefore, the 
Board finds that the veteran's increased rating claims are 
well grounded.  The Board is satisfied that all relevant 
facts have been properly developed with regard to the claim 
for an increased rating for arthritis of the lumbar spine, 
and no further assistance to the veteran is required to 
comply with the duty to assist him mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for a for specific ratings.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 38 C.F.R. § 4.7.

The maximum schedular evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, pertaining to lumbosacral strain, is 
40 percent, which is the rating currently assigned for the 
veteran's low back disorder.

38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Diagnostic Code 5292 provides that slight 
limitation of motion of the lumbar spine warrants a 
10 percent evaluation; moderate limitation of motion warrants 
a 20 percent evaluation; and a 40 percent evaluation requires 
severe limitation of motion.

Diagnostic Code 5293 provides that a 10 percent evaluation is 
warranted for mild intervertebral disc syndrome; a 20 percent 
evaluation requires moderate intervertebral disc syndrome 
with recurring attacks; a 40 percent evaluation requires 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief; and a 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (that 
is, with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc); and little 
intermittent relief.

In evaluating musculoskeletal disabilities, VA must determine 
whether the joint in question exhibits weakened movement, 
excess fatigability, or incoordination, and whether pain 
could significantly limit functional ability during flareups, 
or when the joint is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45.  However, as the veteran's low back 
disability is currently evaluated at the highest schedular 
evaluation available based upon limitation of motion, a 
DeLuca analysis is not for application in this case.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

VA X-rays of the veteran's lumbosacral spine in April 1996 
were negative.  At a VA clinic in May 1996, it was noted that 
the veteran had chronic low back pain.  A CT (computerized 
tomography) scan of the lumbar spine in December 1996 was 
negative, except for minimal annulus bulge at L3-4 and L4-5.

An electromyogram and nerve conduction studies in January 
1998 showed no evidence of lumbar radiculopathy.

At a VA neurosurgery clinic in January 1998, the veteran 
presented with a history of chronic low back pain since a 
motor vehicle accident in 1968.  He complained of tiredness 
of his legs.  On examination, the veteran was obese; his gait 
was not antalgic; motor was 5/5 in both lower extremities.  
The assessment was rule out spinal stenosis.

VA X-rays of the lumbar spine in January 1998 were 
unremarkable; there was minimal left thoracolumbar scoliosis, 
which was likely positional.  An MRI (magnetic resonance 
imaging) of the lumbar spine in January 1998 showed:  No 
spinal canal stenosis; mild disc bulges, with central 
protrusion, at L5 - S1; and minimal facet disease, L4-5, left 
greater than right.

At a VA spine examination in February 1999, the veteran 
complained of constant lower back pain with radiation to the 
posterior aspect of the lower extremities.  The pain was 
worse with walking more than 30 feet, standing for more than 
20 minutes, or sitting for more than 10 minutes.  His back 
pain was relieved by lying down, taking Desipramine, and by 
use of a back brace.

On examination, the vertebral column was nontender; there was 
no tenderness over the iliac or gluteal areas, bilaterally; 
paraspinal muscles appeared symmetrical, and there were no 
fasciculations.  Range of motion was flexion of touching 
fingers to the floor, extension to 31 degrees, lateroflexion 
of 26 degrees to the right and 31 degrees to the left; 
straight leg raising was negative to 90 degrees.  Diagnoses 
included lumbar degenerative disc disease and degenerative 
joint disease.

The veteran's arthritis of the lumbar spine, with mild disc 
bulges, is, as noted above, rated as 40 percent disabling.  A 
40 percent rating under Diagnostic Code 5293 encompasses 
severe disc pathology with recurring attacks with 
intermittent relief.  The medical evidence of record shows 
that the requirements for a 60 percent rating under 
Diagnostic Code 5293, and in particular, symptoms compatible 
with sciatic neuropathy, are clearly not shown in this case 
and, therefore, entitlement to a rating in excess of 
40 percent is not established.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5292, 5293, 
5295.

The preponderance of the evidence is against the veteran's 
increased rating claim, and the benefit of the doubt doctrine 
is not for application in this case.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a bilateral 
ankle disorder, the appeal on that issue is denied.

Service connection for post-traumatic stress disorder is 
denied.

Service connection for a respiratory disorder as a result of 
tobacco use in service and/or nicotine dependence acquired in 
service is denied.

An evaluation in excess of 40 percent for arthritis of the 
lumbar spine, with mild disc bulges, is denied.


REMAND

A rating decision in March 1999 assigned a 100 percent 
schedular evaluation for an unstable thyroid disorder, with 
hypertension, vascular disease, muscle and joint conditions, 
depression, sleeplessness, fatigability, other mental 
conditions, skin/hair disorders, and cold intolerance, 
effective July 23, 1998, which was the date of receipt of a 
claim for an increased rating for a thyroid disorder.

On December 29, 1997, the veteran filed a claim of 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).

VA's General Counsel has held that a claim for TDIU for a 
particular service-connected disability may not be considered 
when a schedular 100 percent rating is already in effect for 
another service-connected disability, and no additional 
monetary benefit would be available to a veteran having one 
service-connected disability rated 100 percent under the 
rating schedule and another, separate disability rated 
totally disabling under 38 C.F.R. § 4.16(a), pertaining to 
TDIU.  VAOPGCPREC 6-99 (June 7, 1999).

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (1999).  The effective date of an 
increase in disability compensation shall be the earliest 
date as of which it was factually ascertainable that an 
increase in disability had occurred if a claim was received 
within one year from such date; otherwise, the effective date 
shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2).

The Board finds that, by asserting a claim of entitlement to 
a total (100 percent) disability rating prior to July 23, 
1998, the veteran and his representative have implicitly 
raised the issue of entitlement to an effective date earlier 
than July 23, 1998, for assignment of a 100 percent rating 
for a thyroid disorder and associated conditions.  That claim 
is, the Board finds, inextricably intertwined with the 
certified issue of entitlement to TDIU prior to July 23, 
1998, and should be adjudicated by the RO prior to further 
appellate consideration by the Board. 

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should adjudicate a claim of 
entitlement to an effective date earlier 
than July 23, 1998, for assignment of an 
evaluation of 100 percent for a thyroid 
disorder and associated disorders, and 
then readjudicate the claim of 
entitlement to TDIU for the period prior 
to July 23, 1998.  If the decision is 
adverse to the veteran, he and his 
representative should be clearly advised 
of the need to file a timely notice of 
disagreement and, after issuance of the 
supplemental statement of the case, a 
timely substantive appeal if the veteran 
wishes to complete an appeal on the 
earlier effective date issue.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The purpose of this REMAND is to afford the veteran due 
process of law.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


Error! Not a valid link



